Case 6:20-cv-06085-SOH-BAB Document 22                 Filed 02/11/21 Page 1 of 1 PageID #: 143




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION

 ANDREW STEVEN WALKER                                                                  PLAINTIFF


 v.                                   Case No. 6:20-cv-6085


 FORMER GUARD KEYSHAWN BLEDSOE,
 FORMER SHIFT CAPTAIN CROSBY,
 JANE DOE (Nurse WellPath CCS employee),
 DR. HENRY, and DR. YOUNG                                                          DEFENDANTS

                                              ORDER

         Before the Court is the Report and Recommendation filed December 21, 2020, by the

 Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

 ECF No. 20. Judge Bryant recommends that Dr. Young be terminated as a Defendant in this

 lawsuit due to Plaintiff’s continued failure to provide the Court with information for service.

         No party has filed objections to the Report and Recommendation, and the time to object

 has passed.     See 28 U.S.C. § 636(b)(1). Therefore, the Court adopts the Report and

 Recommendation (ECF No. 20) in toto. Accordingly, Dr. Young is terminated as a Defendant in

 this lawsuit.

         IT IS SO ORDERED, this 11th day of February, 2021.

                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              Chief United States District Judge
